Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on February 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,798,280 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to a camera control device, system, method, and non-transitory computer medium.
Prior art was found for the claims as follows: 
Glatt (US 2008/0218587 A1) (hereinafter Glatt)
Szeliski et al. (US 6,044,181) (hereinafter Szeliski)
Urisaka et al. (US 2001/0024233 A1) (hereinafter Urisaka)
Son et al. (US 2008/0111831 A1) (hereinafter Son)
Koyanagi et al. (US2001/0019355 A1) (hereinafter Koyanagi)
Kakou et al. (US 2003/0160868 A1) (hereinafter Kakou)
Foote (US 2006/0125921 A1) (hereinafter Foote)
Swan et al. (US 2007/0241911 A1) (hereinafter Swan)
Kweon et al. (US 2006/0268103 A1) (hereinafter Kweon)
Mendoza et al. (US 2007/0273758 A1) (hereinafter Mendoza)
Shih et al. (US 2008/0049099 A1) (hereinafter Shih)
Ellenby et al. (US 6,037,936) (hereinafter Ellenby)
Kamiya (US 2008/0118180 A1) (hereinafter Kamiya)

Regarding claim 2, and similarly claims 7 & 11-12, Glatt discloses a control device, comprising:
a processing circuit [Paragraph [0039], Computer system 1540 in Fig. 15, as processing circuit] configured to generate a birds-eye view image [Paragraph [0039], Video from circular video view 102, as birds-eye view image] from a plurality of captured images [Paragraph [0059], Panoramic camera 1408 provide video, wherein video is a plurality of captured imagers], 
a control circuit [Paragraph [0039], Computer system 1540 in Fig. 15, as control circuit] configured to
receive a first selection input to select one of a wide-view image and the birds- eye view image [Paragraphs [0040] & [0043], Switching is performed with pointing device, such as a mouse, keyboard, trackball, joystick, or other suitable input device, when Setup and Video-On checkboxes 114 & 116, respectively are checked, and then circular view, as birds-eye view image, and rectangular view, as wide-view image, are displayed],
[Paragraphs [0039]-[0040] & [0043], Control display of a circular view, as birds-eye view image, and rectangular view, as wide-view image, are displayed with use of pointing device, such as a mouse, keyboard, trackball, joystick, or other suitable input device, when Setup and Video-On checkboxes 114 & 116, respectively are checked, during setup process that is a part of the overall monitoring process], and a first captured image different from the wide-view image and the birds-eye view image [Paragraph [0058], Fig. 13, Magnify cursor and magnify button via mouse is activated to view first captured image 1394 that is a closer area within surveillance video, that is different from wide-view and birds-eye view images], and
control display in the monitoring process, based on a second selection input, of the wide-view image, the birds-eye view image, and the first captured image [Paragraph [0043]-[0045], Fig. 3, User manipulating cursor 106 via pointing device upon birds-eye view image as birds-eye view image, that regenerates dewarped rectangular image, as wide-view image],
the viewing direction of the first captured image is selected based on the second selection input [Paragraph [0060], Fig. 15, Eye cursor 1563 activated and placed over any desired view 1574 via mouse control, varying viewing direction of first captured image],
the viewing direction of the first captured image corresponding to the second selection input is different from the viewing direction of the first captured image corresponding to the first selection input [Paragraph [0058]-[0060], Fig. 15, Eye cursor 1563 activated and placed over any desired view 1574 via mouse control, varying viewing direction of first captured image introducing views 1582, 1584, and 1586, that are different from view 1394 in fig. 13],
a viewing angle of the wide-view image is larger than a viewing angle of the first captured image being displayed [Paragraph [0059], PTZ controller 1448 calculates angular information (i.e. angle each conventional camera must be positioned to, to focus on area of interest), as viewing angle of first captured image, within 360 panoramic video image, as viewing angle of wide-view image].
Next, Szeliski teaches each captured image of the plurality of captured images being in a different viewing direction [Col. 9 ll. 34-49, Fig. 3, Camera 310 pans and captures a sequence of 2D images to construct a panorama image].
Then, Urisaka teaches wherein the birds-eye view image is not rotated in response to receipt of the second selection input to change a viewing direction of the first captured image [Paragraph [0071]-[0081], Fig. 3, when user selects a specific camera icon from another to change the viewing direction of the camera image window 62, it merely highlights the selected camera in green color within the map image 60, as birds-eye image, and does not rotate the map image 60],
the control circuit controls a simultaneous display of the first captured image, the birds-eye view image, and viewing direction information of the first captured image when the birds-eye view image is selected [Paragraph [0071]-[0081], Fig. 3, camera image window 62 as display of first captured image, map window 60 as birds-eye view image, and camera icons 66, indicating the positions and viewing directions of the cameras on the map, as viewing direction information of the first captured image when a specific camera icon is selected for display on camera image window 62],
the viewing direction information of the first captured image indicates a viewing direction of the first captured image from a center of the birds-eye view image [Paragraph [0071]-[0081], Fig. 3 & 9-12, camera icons 66, indicating viewing direction of the cameras on the map, as viewing direction information of the first captured image when a specific camera icon is selected for display on camera image window 62, as depicted in Figs. 9-12, and position of the user-selected (user operation) camera icon indicates the location from the center of the map image 60 as seen in Fig. 3], and
the first captured image shows at least a part of an object located around the center of the birds-eye view image [Paragraph [0071]-[0081] & [0090]-[0102], Figs.3-5 & 9-12, camera 66 labeled as 66 in the top-left corner of map image 60 in Figs. 3-4, as selected camera with field of view that captures inhibited region located in the center of map image 60 and shown in Fig. 5].
Next, Son teaches wherein the birds-eye view image is generated from the plurality of captured images including images corresponding to each of selectable viewing directions [Paragraph [0016] & [0028]-[0031], Figs. 3-4, User interface wherein user selects component images that are captured in different viewing directions to be stitched into a panoramic image, as a birds-eye image].
Finally Shih teaches of the first captured image is an image from the plurality of captured images that make up the birds-eye view image [Paragraph [0036]-[0039], Figs. 7 & 9, User interface wherein user selects component images that are captured in different viewing directions to be stitched into a panoramic image, as a birds-eye image].

Prior art was found and applied in the previous actions. However, in consideration of Applicant's arguments that a proper prima facie case of obviousness cannot be maintained against claim 2, and similarly claims 7 & 11-12, as a whole there is not strong motivation or reasoning to combine references to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/           Examiner, Art Unit 2487